Citation Nr: 1113888	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk







INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from February 1954 to September 1974, when he retired with over 20 years of service and was transferred to the Fleet Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Philadelphia RO.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran's bilateral hearing loss is due to any incident or event in active military service; and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.          §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part as 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In August 2004, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identity, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  

The Board acknowledges that the content of the August 2004 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the April 2005 rating decision, August 2007 SOC, and October 2008 SSOC explained the basis for the RO's action, and both the SOC and SSOC provided him with an additional 60-day period to submit more evidence.  In addition, the Veteran has demonstrated through his submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.

Finally, the claim was readjudicated in the August 2007 SOC after proper notice was sent.  Moreover, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  The Veteran also has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's VA outpatient treatment records, VA progress notes, private medical records, and government records.  In addition, the Veteran was afforded a VA examination in July 2007.  VA acquired the Veteran's available service treatment records (STRs), but the vast majority of the Veteran's STRs cannot be located.  In circumstances such as this, where the original STRs are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


I. Service Connection

A. Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity in time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, the law provides that, where a veteran served 90 days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1317; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



B. Facts and Analysis

The Veteran contends that his hearing loss is related to active service.  In particular, he alleges that the fuel farm in Vietnam (where he served from 1966 to 1967) was "right between two runways" and that his hearing began "going bad" that year.  In addition, the Veteran reported to a medical provider in September 2005 that he had hearing problems for 10 years.  The VA examiner noted in 2007 that the Veteran had noise exposure in basic training and while serving on a flight line for about six years.  

The DD Form 214 of record indicates the Veteran's military occupational specialty (MOS) was supplyman, bulkfuelman, machinist, and rifleman.  The Veteran received many medals, including a Vietnam Service Medal with one star and a Vietnam Campaign Medal.  He also acquired a Pistol Expert Badge and Rifle Expert Badge.  

The Board acknowledges, for the purpose of the present decision, that the Veteran had considerable noise exposure in active service.  While noise exposure is conceded here, this alone cannot serve as a basis for a grant of service connection.  Rather, the evidence must show that the Veteran has current hearing loss, consistent with VA regulations, which is a result of such in-service exposure.  The Board will analyze the evidence below.

The Veteran's STRs include a February 1954 enlistment examination, which does not indicate any hearing issues.  A whispered voice test at the examination revealed a hearing acuity at a level of 15 over 15.  The vast majority of the Veteran's STRs, including his discharge examination, cannot be located. 

The first documentation of hearing loss is found in a January 1987 audiology examination report.  The Board acknowledges that these results may be inaccurate because the report indicates the baseline was re-established.  In any case, the audiogram results do not demonstrate a hearing loss disability as defined by VA regulations.

In January 1988, the Veteran underwent another audiology examination.  Audiogram results at the examination indicate that the auditory threshold for only one of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz was over 26 decibels.  In January 1989, another audiology examination revealed that the left ear auditory threshold for the frequency at 3000 was over 26 decibels, while the right ear auditory thresholds for all of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz were under 26 decibels.  

Subsequently, in January 1990, an audiogram revealed the following puretone thresholds, in decibels: 
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
20
25
30
30
30
LEFT
20
30
30
25
30

Thus, a hearing loss disability was not documented until more than 15 years after separation.  The Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Years later, an audiology examination at the Fayetteville VA Medical Center in October 2005 revealed that the auditory thresholds for all of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz were over 26 decibels.  The audiologist stated that the Veteran has mild to moderately severe sensorineural bilateral hearing loss.

In addition, the Veteran was afforded two VA examinations in July 2007.  Audiogram results show that the auditory thresholds for all of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz were over 40 decibels.  One VA examiner stated that the Veteran has moderate to severe hearing loss.  In addition, the VA examiner opined that the Veteran's hearing loss is not related to military service given that he only had mild hearing loss several years after separation from service and that, even if he had hearing loss at the time of discharge, it would not have been compensable.  The Board acknowledges that the reasoning behind the VA examiner's opinion is inconsistent with a Court decision, which held that the regulations do not preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, another VA examiner stated that he could not resolve the issue of service-related hearing loss without resorting to speculation because of the large gap in time between the enlistment examination and the 1987 audiology report.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss. 

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestations of sensorineural hearing loss as an organic disease of the nervous system, either during service or within the Veteran's first post-active-service year.  Thus, because the evidence fails to establish any clinical manifestations of hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of chronic disease provisions of law is not satisfied. 

Further, continuity of hearing loss since active service has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss difficulty hearing and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Federal Circuit has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical causation and etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Here, the Veteran's difficulty hearing is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Following service, there is no documentation of hearing loss until 1987, approximately 13 years after his separation from service.  In fact, it was not until 1990 when the Veteran had a hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board recognizes that a diagnosis of hearing loss is not required in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, the large gap in time between the Veteran's discharge from service and the 1987 audiology examination indicating hearing loss is given considerable weight.  In addition, although the Board acknowledges that one of the VA examiners declined to give a definitive opinion based on the limited evidence, the fact that the Veteran had only minimal hearing loss 13 years following service is significant.  While he appears to be sincere in his belief about service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for approximately 13 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  

The Board views with high regard the Veteran's honorable 20-year career in the Marine Corps, including his service in Vietnam.  The Board also notes that we must carefully consider the benefit-of-the-doubt rule in cases with limited STRs.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, however, the weight of the competent evidence is against a grant of service connection.  Thus, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


